DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the amendments filed on   
Claims  are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to Claims 1-2 under 35 U.S.C. §101  () have been fully considered but are not persuasive. The Examiner respectfully notes that an updated rejection under 35 U.S.C. §101 has been made in response to the claim amendments set forth on 04/18/2022.  Therefore, the rejection has been maintained and only updated with new citations and interpretations in order to sufficiently address the amendments to the claim.  
Regarding Claim 1, Applicant presents the following arguments:
The Examiner has taken the position that the claimed are directed to a judicial exception without significantly more. In particular, the Examiner has taken the position that the claims are directed to a mental process that can be performed in the human mind. Accordingly, independent claim 1 has been amended to recite an apparatus configured to obtain driving data at a plurality of times from a plurality of vehicles and determine a first risk value indicating whether or not there is a risk in one section of the road and an extent of the risk, on the basis of a feature value extracted from the driving data, indicating driving behavior of a driver of the vehicle. Applicant respectfully submits that the human mind cannot obtaining driving data at a plurality of times from a plurality of vehicles and extract a feature value from the driving data. Accordingly, Applicant respectfully submits that as amended, independent claim 1, and claim 2 that depends thereon, can no longer be rejected under 35 U.S.C. § 101 as being directed to a judicial exception. Withdrawal of the rejection is respectfully requested.

The Examiner respectfully disagrees
Contrary to Applicant’s assertion that “the human mind cannot obtaining driving data at a plurality of times from a plurality of vehicles and extract a feature value from the driving data”, Examiner finds the following claim limitations recite a mental process: 
(1) “”
(2) “”
(3) “”
(4) “”
Limitations (1)-(4) may be performed in the human mind and by using pen and paper. 
For example, a human could perform steps ()-() entirely mentally when .  These limitations exemplify abstract idea of a mental process since details include concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion.
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
Thus, the Examiner finds that claims 1 recites an abstract idea, and more particularly, a mental process and a mathematical concept (since limitations invokes a determination of both a first and second risk value) for evaluating a risk that exists in surroundings of a road.  Therefore, 35 U.S.C. §101, as updated in response to the claim amendments, is maintained.  
Applicant’s arguments with respect to Claims 1-2 under 35 U.S.C. §102 () have been fully considered but are not persuasive. The Examiner respectfully notes that an updated rejection under 35 U.S.C. §102 has been made in response to the claim amendments set forth on 04/18/2022.  Therefore, the rejection has been maintained and only updated with new citations and interpretations in order to sufficiently address the amendments to the claim.  
Applicant’s arguments with respect to Claims 1-2 under 35 U.S.C. §103 () have been fully considered but are not persuasive. The Examiner respectfully notes that an updated rejection under 35 U.S.C. §103 has been made in response to the claim amendments set forth on 04/18/2022.  Therefore, the rejection has been maintained and only updated with new citations and interpretations in order to sufficiently address the amendments to the claim.  
Claim Interpretation - Contingent Limitations
Claims  contain various conditional limitations which include:
CLAIM , 
 (1) “”
CLAIM , 
 (2) “”
The broadest reasonable interpretation of a system, apparatus, or product claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations ()-(2) are sufficient to disclose the above cited claim limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitations ()-(2) a structure, such as an evaluating apparatus (Noting Instant PgPub ¶0020 describes evaluating apparatus as follows: evaluating apparatus 10 is provided, for example, with an arithmetic apparatus, a memory, and the like) recited in Applicant’s specification and a micro-control computer, in  capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.
In addition, limitations ()-(2) recited in claims  recite either computer processing steps carried out by a computing device or method steps that required a first step if a first condition happens and a second step if a second condition happens.
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method or process claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim
Accordingly, Ex Parte Schulhauser applies to limitations ()-(2). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);"). 
For example, the broadest reasonable interpretation of Claims  does not require “” since the conditional limitations are not actually required to occur (i.e., either the first or second risk value is output as the definite risk value, but both are not)
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims  are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a . Therefore, we proceed to step 2A, Prong 1. 
Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim , the claim recites the abstract idea of 
(1) “”;
(2) “”
(3) “”
(4) “”
Steps ()-() fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform steps ()-() entirely mentally when .  These limitations exemplify abstract idea of a mental process since details include concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion.
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, limitations 2-4 recite the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes a determination of both a first and second risk value. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a evaluating a risk that exists in surroundings of a road on which a vehicle travels does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “” in Claim ). 
Regarding Claim : This claim depends from Claim  and only adds further details to the steps in that independent claim.  Therefore, it is also rejected on the same grounds as Claim .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a risk" in Lines 6, 9, 12, 12, 14, and 17 and further recites “the risk” in Lines 6, 9, and 13.  It is unclear whether the recitations of “a risk” are intended to be the same risk or different risks.  It is further unclear to what recitations of “a risk” that the recitations of “the risk” in Lines 6, 9, and 13 refer.  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.   
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
providing components to obtain driving data at a plurality of times from a plurality of vehicles.  the engine components;
providing claim limitations with a complete meaning and/or tangible result.
Claim 2 ultimately depends from the indefinite claim and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  is rejected under 35 U.S.C. 102  as being  by Huang (CN 107618512), hereinafter Huang.
Regarding Claim , 
 discloses:
An apparatus for evaluating a risk that exists in surroundings of a road on which a vehicle travels (¶¶), said apparatus configured to:
obtain driving data at a plurality of times from a plurality of vehicles (¶¶)
determine a first risk value indicating whether or not there is a risk in one section of the road and an extent of the risk, on the basis of a feature value extracted from the driving data indicating driving behavior of a driver of the vehicle (¶¶);
determine a second risk value indicating whether or not there is a risk in the one section and an extent of the risk, on the basis of surrounding information about the surroundings of the road (¶¶)
if the first risk value indicates that there is a risk, output the first risk value as a definite risk value indicating the risk in the one section, regardless of whether the second risk value indicates that there is a risk, and if the first risk value indicates that there is no risk and the second risk value indicates that there is a risk, output the second risk value as the definite risk value (¶¶) (See Examiner Note , infra)
 [Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (See MPEP 2111.04(II)).  Accordingly, a structure capable of performing limitation () as noted above, such as a vehicle control device, is sufficient to disclose this limitation. (See MPEP 2114). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied above in view of Petersen et al. (US 20170366561) hereinafter Petersen et al.
Regarding Claim , 
 disclose:
wherein the apparatus is further configured to: determine whether or not there is a known risk in the one section, and output a maximum value that can be adopted as the first risk value or the second risk value, as the definite risk value, if it is determined that there is the known risk, the first risk value indicates that there is no risk, and the second risk value indicates that there is no risk. (See Examiner Note , infra)
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to appropriately weight risks based on multifaceted parsed data to avoid risk value underestimation (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would utilize  in  to appropriately weight risks based on multifaceted parsed data to avoid risk value underestimation (¶¶0066-0082). (See: MPEP 2143(I)(D)).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (See MPEP 2111.04(II)).  Accordingly, a structure capable of performing limitation () as noted above, such as a vehicle control device, is sufficient to disclose this limitation. (See MPEP 2114). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747